Final

FIFTH AMENDED AND RESTATED STANDARD DEFINITIONS

Rules of Construction. In these Standard Definitions and with respect to the
Transaction Documents (as defined below), (a) the meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms, (b) in
any Transaction Document, the words “hereof,” “herein,” “hereunder” and similar
words refer to such Transaction Document as a whole and not to any particular
provisions of such Transaction Document, (c) any subsection, Section, Article,
Annex, Schedule and Exhibit references in any Transaction Document are to such
Transaction Document unless otherwise specified, (c) the term “documents”
includes any and all documents, instruments, agreements, certificates,
indentures, notices and other writings, however evidenced (including
electronically), (d) the term “including” is not limiting and (except to the
extent specifically provided otherwise) shall mean “including (without
limitation)”, (e) unless otherwise specified, in the computation of periods of
time from a specified date to a later specified date, the word “from” shall mean
“from and including,” the words “to” and “until” each shall mean “to but
excluding,” and the word “through” shall mean “to and including” and (f) the
words “may” and “might” and similar terms used with respect to the taking of an
action by any Person shall reflect that such action is optional and not required
to be taken by such Person.

“ACH Form” shall mean the ACH authorization form executed by Obligors
substantially in the form attached as Exhibit C to each of the Sale Agreement
and the Purchase Agreement.

“Act” shall have the meaning specified in Section 1.4 of the Indenture.

“Additional Approved Opinion Resort” shall mean a Resort (1) for which Bluegreen
shall have provided such due diligence materials as the Agent may reasonably
request, (2) for which the Agent shall have received a favorable written opinion
of local counsel relating to such timeshare and real estate law issues as the
Agent may reasonably request and (3) for which the Agent shall have approved in
writing as a Resort for which the Seller and the Depositor may sell Timeshare
Loans secured by Timeshare Properties at such Resort pursuant to the Purchase
Agreement and Sale Agreement, respectively.

“Additional Approved Non-Opinion Resort” shall mean a Resort (1) for which
Bluegreen shall have provided such due diligence materials as the Agent may
reasonably request and (2) for which the Agent shall have approved in writing as
a Resort for which the Seller and the Depositor may sell Timeshare Loans secured
by Timeshare Properties at such Resort pursuant to the Purchase Agreement and
the Sale Agreement, respectively.

“Additional Servicing Compensation” shall mean any late fees related to late
payments on the Timeshare Loans, any non-sufficient funds fees, any processing
fees and any Liquidation Expenses collected by and due to the Servicer, any
refunds paid by the Servicer as a result of overpayments on payoffs and any
unpaid out-of-pocket expenses incurred by the Servicer during the related Due
Period.



 

 

“Adjusted Tangible Net Worth” means (i) its Tangible Net Worth at September 30,
2012 less (ii) the TNW Merger Adjustment, if any.

“Administration Agreement” shall mean the administration agreement, dated as of
May 1, 2006, by and among the Administrator, the Owner Trustee, the Issuer and
the Indenture Trustee, as amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof.

“Administrator” shall mean Bluegreen or any successor under the Administration
Agreement.

“Administrator Fee” shall equal on each Payment Date an amount equal to the
product of (i) one-twelfth and (ii) (A) if Bluegreen or an affiliate thereof is
the Administrator, $1,000.00 and (B) if Wilmington Trust Company is the
Administrator, $20,000.00.

“Adverse Claim” shall mean any claim of ownership or any lien, security
interest, title retention, trust or other charge or encumbrance, or other type
of preferential arrangement having the effect or purpose of creating a lien or
security interest, other than the interests created under the Indenture or any
other Transaction Document in favor of the Indenture Trustee and the
Noteholders.

“Affiliate” shall mean any Person: (a) which directly or indirectly controls, or
is controlled by, or is under common control with such Person; (b) which
directly or indirectly beneficially owns or holds five percent (5%) or more of
the voting stock of such Person; or (c) for which five percent (5%) or more of
the voting stock of which is directly or indirectly beneficially owned or held
by such Person; provided, however, that under no circumstances shall the (i)
Owner Trustee be deemed to be an Affiliate of the Issuer, the Depositor or the
Trust Owner, nor shall any of such parties be deemed to be an Affiliate of the
Owner Trustee or (ii) Bluegreen be deemed an Affiliate of any 5% or greater
shareholder of Bluegreen or any Affiliate of such shareholder who is not a
Direct Affiliate (as defined herein) of Bluegreen, nor shall any such
shareholder be deemed to be an Affiliate of Bluegreen. The term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. For purposes of this
definition, only entities included in Bluegreen’s GAAP consolidated financial
statements shall be Affiliates of Bluegreen (a “Direct Affiliate”).

“Agent” shall mean Branch Banking and Trust Company, a North Carolina
corporation and its successors and assigns under the Note Funding Agreement.

“Aggregate Initial Loan Balance” shall mean the sum of all the Cut-Off Date Loan
Balances.

“Aggregate Initial Note Balance” shall mean the sum of all Borrowings on each
Funding Date.

“Aggregate Loan Balance” means the sum of the Loan Balances for all Timeshare
Loans.



- 2 -

 

“Aggregate Outstanding Note Balance” is equal to the sum of the Outstanding Note
Balances for all Classes of Notes.

“Aggregate Principal Distribution Amount” shall equal on each Payment Date, the
amount of principal that must be repaid on all Classes of Notes such that a
Borrowing Base Deficiency will not occur, giving effect to distributions made
pursuant to Section 3.4(a)(xv) – (xix) of the Indenture on each Payment Date;
provided, however, after the end of the Term-Out Period, the Aggregate Principal
Distribution Amount shall equal the Aggregate Outstanding Note Balance.

“Amendment Date” shall mean December 24, 2012.

“Approved Resort” shall mean as the context shall require, an Initial Approved
Opinion Resort, an Initial Approved Non-Opinion Resort, an Additional Approved
Opinion Resort and/or an Additional Approved Non-Opinion Resort.

“Aruba Club Loans” shall mean all timeshare loans originated by the Aruba
Originator on or after January 26, 2004 each secured by Co-op Shares, which
entitle the owner thereof to use and occupy a fixed Unit at La Cabana Resort.

“Aruba Loans” shall mean collectively, the Aruba Club Loans and the Aruba
Non-Club Loans.

“Aruba Non-Club Loans” shall mean timeshare loans originated by the Aruba
Originator prior to January 26, 2004, each evidenced by a Finance Agreement for
the purchase of Co-op Shares.

“Aruba Originator” shall mean Bluegreen Properties, N.V., an Aruba corporation.

“Assignment of Mortgage” shall mean, with respect to a Deeded Club Loan, a
written assignment of one or more Mortgages from the related Originator or
Seller to the Indenture Trustee, for the benefit of the Noteholders, relating to
one or more Timeshare Loans in recordable form, and signed by an Authorized
Officer of all necessary parties, sufficient under the laws of the jurisdiction
wherein the related Timeshare Property is located to give record notice of a
transfer of such Mortgage and its proceeds to the Indenture Trustee.

“Association” shall mean the not-for-profit corporation or cooperative
association responsible for operating a Resort.

“Assumption Date” shall have the meaning specified in the Backup Servicing
Agreement.

“Authorized Officer” shall mean, with respect to any corporation, limited
liability company or partnership, the Chairman of the Board, the President, any
Senior Vice President, any Vice President, the Secretary, the Treasurer, any
Assistant Secretary, any Assistant Treasurer, managing member, board of
managers, and each other officer of such corporation or limited liability
company or the general partner of such partnership specifically authorized in
resolutions of the board of directors, managing member or board of managers of
such corporation or limited liability company, as the case may be, to sign
agreements, instruments or other documents in connection with the Indenture on
behalf of such corporation, limited liability company or partnership, as the
case may be.



- 3 -

 

“Available Commitment” shall mean, on any day for a Committed Purchaser, such
Purchaser’s Commitment in effect on such day minus such Purchaser’s pro rata
interest (calculated on the basis of advances made by such Purchaser in respect
of Borrowings,) in the Outstanding Note Balance of each Class of Notes on such
day.

“Available Funds” shall mean for any Payment Date, (A) all funds on deposit in
the Collection Account after making all transfers and deposits required from (i)
the Lockbox Account pursuant to the Lockbox Agreement, (ii) the General Reserve
Account pursuant to Section 3.2(b) of the Indenture, (iii) the Seller or the
Depositor, as the case may be, pursuant to Section 4.6 of the Indenture, (iv)
the Servicer pursuant to the Indenture, (v) any payment received in respect of
any Hedge Agreement, plus (B) all investment earnings on funds on deposit in the
Collection Account from the immediately preceding Payment Date through such
Payment Date, less (C) amounts on deposit in the Collection Account related to
collections related to any Due Periods subsequent to the Due Period related to
such Payment Date, less (D) any Additional Servicing Compensation on deposit in
the Collection Account, less (E) Misdirected Deposits, if any.

“Backup Servicer” shall mean Concord Servicing Corporation, an Arizona
corporation, and its permitted successors and assigns.

“Backup Servicing Agreement” shall mean the backup servicing agreement, dated as
of May 1, 2006, by and among the Issuer, the Depositor, the Servicer, the Backup
Servicer and the Indenture Trustee, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

“Backup Servicing Fee” shall on each Payment Date (so long as Concord Servicing
Corporation is the Backup Servicer), be equal to:

(A) prior to the removal or resignation of Bluegreen, as Servicer, the greater
of (i) $1,000.00 and (ii) the product of (1)(x) $0.10 and (y) the number of
Timeshare Loans in the Trust Estate at the end of the related Due Period up to
20,000 and (2)(x) $0.075 and (y) the number of Timeshare Loans in the Trust
Estate at the end of the related Due Period in excess of 20,000, and

(B) after the removal or resignation of Bluegreen, as Servicer, an amount equal
to the product of (i) one-twelfth of 1.50% and (ii) the Aggregate Loan Balance
as of the first day of the related Due Period.

“Bankruptcy Code” shall mean the federal Bankruptcy Code, as amended (Title 11
of the United States Code).

“Beneficiary” shall be as defined in the Club Trust Agreement.



- 4 -

 

“Benefit Plan” shall mean an “employee benefit plan” as defined in Section 3(3)
of ERISA, or any other “plan” as defined in Section 4975(e)(1) of the Code, that
is subject to the prohibited transaction rules of ERISA or of Section 4975 of
the Code or any plan that is subject to any substantially similar provision of
federal, state or local law.

“Bluegreen” shall mean Bluegreen Corporation, a Massachusetts corporation, and
its permitted successors and assigns.

“Bluegreen Club Resort” shall mean a Resort where Bluegreen acquired or
developed a significant number of vacation ownership interests associated with
such Resort, even if substantially all of the vacation ownership interests have
been sold to consumers.

“Borrowing” shall mean a borrowing made by the Issuer pursuant to the terms and
conditions of the Indenture and the Note Funding Agreement.

“Borrowing Base” shall mean, on any Determination Date, an amount equal to the
product of (x) the Borrowing Base Percentage and (y)(1) the Aggregate Loan
Balance as of the close of business on the last day of the related Due Period
less (2) without duplication, (A) the Excluded Loan Balance, (B) the aggregate
Loan Balance of all Defaulted Timeshare Loans, (C) the aggregate Loan Balance of
Timeshare Loans that are determined to be Defective Timeshare Loans as of the
close of business on the last day of the related Due Period and (D) the
aggregate Loan Balance of all Qualified Substitute Timeshare Loans for which a
Custodian’s Certification delivered pursuant to the terms of the Custodial
Agreement by the Determination Date for the related Due Period has not been
received by the Agent and the Servicer.

“Borrowing Base Percentage” shall mean, on the Determination Date, the lower of
(i) the Aggregate Outstanding Note Balance as of the end of the related Due
Period, divided by the sum of (A) (1) the Aggregate Loan Balance as of the close
of business on the day prior to the first day of the related Due Period less (2)
without duplication, (a) the Excluded Loan Balance, (b) the aggregate Loan
Balance of all Defaulted Timeshare Loans, (c) the aggregate Loan Balance of
Timeshare Loans that are determined to be Defective Timeshare Loans as of the
close of business on the last day of the related Due Period and (d) the
aggregate Loan Balance of all Qualified Substitute Timeshare Loans for which a
Custodian’s Certification delivered pursuant to the terms of the Custodial
Agreement by the Determination Date for the related Due Period has not been
received by the Agent and the Servicer and (B) the Aggregate Loan Balance of
Funding Date Timeshare Loans related to all Borrowings that occurred during the
related Due Period; (ii) the Borrowing Base Percentage calculated for the
immediately prior Determination Date, and (iii) 100% less the percentage credit
enhancement required by the Rating Agency to achieve a rating of “BBB” (or the
equivalent) with respect to a securitization of timeshare loans similar to the
Timeshare Loans in the Trust Estate plus, in the case of clause (iii) only,
2.0%. With respect to clause (iii) of this definition, the percentage credit
enhancement shall be determined either by special request to the Rating Agency
or by reference to recent securitization transactions of timeshare loans
originated by Bluegreen and its Affiliates.

“Borrowing Base Deficiency” shall mean on any Determination Date, the excess if
any, of the Aggregate Outstanding Note Balance as of the last day of the related
Due Period over the Borrowing Base as of such Determination Date.



- 5 -

 

“Borrowing Notice” shall have the meaning specified in Section 2.1(d) of the
Note Funding Agreement.

“Boyne Resort” shall mean the Resort located in Michigan known as Mountain Run
at Boyne™.

“Business Day” shall mean any day other than (i) a Saturday, a Sunday, (ii) a
day on which banking institutions in New York City, Wilmington, Delaware, the
State of Florida, the city in which the Servicer is located or the city in which
the Corporate Trust Office of the Indenture Trustee is located are authorized or
obligated by law or executive order to be closed or (iii) a day on which the
Bond Market Association recommends to be closed.

“Casa del Mar Resort” shall mean the Resort located in Florida known as Casa del
Mar Beach Resort™.

“Cash Accumulation Event” shall exist on any Determination Date if (A) for the
last six Due Periods, the average Delinquency Level (Trust Estate) for Timeshare
Loans is greater than 8%, or (B) for the last six Due Periods, the average
Default Level (Trust Estate) is greater than 10%. A Cash Accumulation Event
shall be deemed to be continuing until waived by the Agent in its sole
discretion.

“Certificate” shall mean a Trust Certificate or a Residual Interest Certificate,
as applicable.

“Certificate Distribution Account” shall have the meaning specified in Section
5.01 of the Trust Agreement.

“Certificate of Trust” shall mean the Certificate of Trust in the form attached
as Exhibit A to the Trust Agreement.

“Certificateholders” shall mean the holders of the Certificates.

“Class” shall mean, as the context may require, any of the Class A Notes, the
Class B Notes, the Class C Notes, the Class D Notes or the Class E Notes.

“Class A Notes” shall have the meaning specified in the Recitals of the Issuer
in the Indenture.

“Class B Notes” shall have the meaning specified in the Recitals of the Issuer
in the Indenture.

“Class C Notes” shall have the meaning specified in the Recitals of the Issuer
in the Indenture.

“Class D Notes” shall have the meaning specified in the Recitals of the Issuer
in the Indenture.



- 6 -

 

“Class E Notes” shall have the meaning specified in the Recitals of the Issuer
in the Indenture.

“Clean-up Call Date” shall mean the first date on which the Aggregate
Outstanding Note Balance is less than or equal to 10% of the then Aggregate
Initial Note Balance.

“Closing Date” shall mean May 25, 2006.

“Club” shall mean Bluegreen Vacation Club Trust, formed pursuant to the Club
Trust Agreement, doing business as Bluegreen Vacation Club.

“Club Loans” means, collectively, the Deeded Club Loans and the Aruba Club
Loans.

“Club Management Agreement” shall mean that certain Amended and Restated
Management Agreement between the Club Managing Entity and the Club Trustee,
dated as of May 18, 1994, as amended from time to time.

“Club Managing Entity” shall mean Bluegreen Resorts Management, Inc., a Delaware
corporation, in its capacity as manager of the Club and owner of the Club’s
reservation system, and its permitted successors and assigns.

“Club Originator” shall mean Bluegreen, in its capacity as an Originator.

“Club Trust Agreement” shall mean, collectively, that certain Bluegreen Vacation
Club Trust Agreement, dated as of May 18, 1994, by and between the Developer and
the Club Trustee, as amended, restated or otherwise modified from time to time,
together with all other agreements, documents and instruments governing the
operation of the Club.

“Club Trustee” shall mean Vacation Trust, Inc., a Florida corporation, in its
capacity as trustee under the Club Trust Agreement, and its permitted successors
and assigns.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and any successor statute, together with the rules and regulations
thereunder.

“Collection Account” shall mean the account established and maintained by the
Indenture Trustee pursuant to Section 3.2(a) of the Indenture.

“Collection Policy” shall mean the collection policy of the initial servicer, in
effect on the Amendment Date, attached to the Indenture as Exhibit J, as the
same may be amended from time to time in accordance with the Indenture.

“Collections” shall mean all amounts received in connection with a Timeshare
Loan.

“Committed Purchaser” shall mean any Purchaser which has a Commitment as set
forth in its respective Joinder Supplement and any Assignee of such Purchaser to
the extent of the portion of such Commitment assumed by such Assignee pursuant
to its respective Transfer Supplement (so long as the Commitments are in
effect).



- 7 -

 

“Commitment” shall mean with respect to a Committed Purchaser, the maximum
amount of such Purchaser’s commitment to make advances to the Issuer as set
forth in the Joinder Supplement or the Transfer Supplement by which such
Purchaser became a party to the Note Funding Agreement.

“Commitment Expiration Date” shall be December 17, 2013 or such later date as
specified in writing to the Issuer by all Committed Purchasers in their sole
discretion (and as mutually agreed by the Issuer) or such earlier date on which
all Commitments have been terminated.

“Commitment Percentage” shall mean with respect to a Committed Purchaser, such
Purchaser’s Commitment as a percentage of all Commitments.

“Completed Unit” shall mean a Unit at a Resort which has been fully constructed
and furnished, has received a valid permanent certificate of occupancy or its
equivalent, is ready for occupancy and is subject to a time share declaration.

“Confidential Information” means information obtained by any Noteholder
including, without limitation, related to the Notes and the Transaction
Documents, that is proprietary in nature and that was clearly marked or labeled
as being confidential information of the Issuer, the Servicer or their
Affiliates, provided that such term does not include information that (a) was
publicly known or otherwise known to the Noteholder prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Noteholder or any Person acting on its behalf, (c) otherwise becomes
known to the Noteholder other than through disclosure by the Issuer, the
Servicer or their Affiliates or (d) any other public disclosure authorized by
the Issuer or the Servicer.

“Consolidated Net Worth” shall mean on a consolidated basis for Bluegreen and
its subsidiaries, at any date, (i) the sum of (a) capital stock taken at par or
stated value plus (b) capital of Bluegreen in excess of par or stated value
relating to capital stock plus (c) accumulated other comprehensive income plus
(d) retained earnings (or minus any retained earning deficit) of Bluegreen,
determined in accordance with GAAP minus (ii) the sum of treasury stock, capital
stock subscribed for and unissued and other contra-equity accounts, determined
in accordance with GAAP.

“Continued Errors” shall have the meaning specified in Section 5.4 of the
Indenture.

“Conversion Loan” shall mean a loan originated to finance the fee related to the
conversion of an Oasis Lakes Loan, a non-Club RDI Loan, an Aruba Non-Club Loan
or other non-Club Loan to a Club Loan.

“Co-op Shares” shall mean a share certificate issued by the timeshare
cooperative association of La Cabana Resort.



- 8 -

 

“Corporate Trust Office” shall mean the office of the Indenture Trustee located
in the State of Minnesota, which office is at the address set forth in Section
13.3 of the Indenture.

“Credit Card Account” shall mean the deposit account (account number
005566378569) established at the Lockbox Bank, which shall be a non-interest
bearing account.

“Credit Card Timeshare Loan” shall mean a Timeshare Loan where the Obligor makes
its payments due on such Timeshare Loan with credit card payment arrangements.

“Credit Policy” shall mean the credit and underwriting policy of the
Originators, in effect on the Amendment Date, attached to the Indenture as
Exhibit K, as the same may be amended from time to time in accordance with the
Indenture.

“Custodial Agreement” shall mean the custodial agreement, dated as of May 1,
2006 by and among the Issuer, the Depositor, the Servicer, the Backup Servicer,
and the Indenture Trustee and Custodian, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof providing for the custody and maintenance of the Timeshare Loan
Documents relating to the Timeshare Loans.

“Custodian” shall mean U.S. Bank National Association, a national banking
association, or its permitted successors and assigns.

“Custodian Fees” shall mean for each Payment Date, the fee payable by the Issuer
to the Custodian in accordance with the Custodial Agreement.

“Cut-Off Date” shall mean with respect to a Timeshare Loan, the date specified
in the Schedule of Timeshare Loans as the date after which all subsequent
Collections related to such Timeshare Loans are sold by the Seller to the
Depositor and by the Depositor to the Issuer.

“Cut-Off Date Loan Balance” shall mean the Loan Balance of a Timeshare Loan on
its related Cut-Off Date.

“Deeded Club Loan” shall mean a timeshare loan (including a Wilderness Loan)
originated by the Club Originator and evidenced by a Mortgage Note and secured
by a first Mortgage on a fractional fee simple timeshare interest in a Unit or
an undivided interest in a Resort (or a phase thereof) associated with a Unit.

“Default” shall mean an event which, but for the passage of time or the giving
of notice or both, would constitute an Event of Default under the Indenture.

“Default Level (Trust Estate)” shall mean for any Due Period, the product of (i)
12 and (ii) the sum of the Loan Balances of Timeshare Loans in the Trust Estate
that became Defaulted Timeshare Loans during such Due Period less the Loan
Balances of Defaulted Timeshare Loans that subsequently became current during
such Due Period which are still subject to the Lien of the Indenture at such
time, divided by the Aggregate Loan Balance of all Timeshare Loans in the Trust
Estate on the last day of such Due Period (expressed as a percentage).



- 9 -

 

“Default Level (Portfolio)” shall mean for any Test Date, the product of (i) 12
and (ii) (A) the sum of the Loan Balances of Portfolio Loans serviced by the
Servicer for which all or a part of a scheduled payment became more than 120
days delinquent (other than if such payment relates to the first or second
payment (which for the avoidance of doubt shall not be used in any manner for
these calculations)) from the related due date as of the end of the related
calendar month less the Loan Balances of such Timeshare Loans that subsequently
became current during such calendar month, divided by (B) the Aggregate Loan
Balance of all Portfolio Loans serviced by the Servicer on the last day of such
calendar month (expressed as a percentage).

“Defaulted Timeshare Loan” is any Timeshare Loan for which any of the following
events may have occurred: (i) the Servicer has commenced cancellation or
termination proceedings on the related Timeshare Loan after collection efforts
have failed in accordance with its Collection Policy or (ii) as of the last day
of any Due Period, all or part of a scheduled payment under the Timeshare Loan
is more than 90 days delinquent from the related due date.

“Defective Timeshare Loan” shall have the meaning specified in Section 4.6 of
the Indenture.

“Delinquency Level (Trust Estate)” shall mean for any Due Period, an amount
equal to the sum of the Loan Balances of Timeshare Loans (other than Defaulted
Timeshare Loans) in the Trust Estate that are 31 days or more delinquent on the
last day of such Due Period divided by the Aggregate Loan Balance of all
Timeshare Loans in the Trust Estate as of the last day of such Due Period
(expressed as a percentage).

“Delinquency Level (Portfolio)” shall mean for any Test Date, an amount equal to
the sum of the Loan Balances of Portfolio Loans (other than the sum of the Loan
Balances of Portfolio Loans serviced by the Servicer for which all or a part of
a scheduled payment is more than 120 days delinquent from the related due date
as of the end of the related calendar month) at such Test Date serviced by the
Servicer that are 31 days or more delinquent as of such Test Date divided by the
Aggregate Loan Balance of all Portfolio Loans serviced by the Servicer as of
such Test Date (expressed as a percentage).

“Depositor” shall mean Bluegreen Timeshare Finance Corporation I, a Delaware
Corporation, and its permitted successors and assigns.

“Determination Date” shall mean with respect to any Payment Date, the day that
is five Business Days prior to such Payment Date.

“Developer” shall mean Bluegreen Vacations Unlimited, Inc., a Florida
corporation, and its permitted successors and assigns.

“Due Period” shall mean with respect to any Payment Date, the period from the
16th day of the second preceding calendar month to the 15th day of the preceding
calendar month. The initial Due Period for the Initial Payment Date, shall be
the period beginning on the day after the initial Cut-Off Date and ending on,
and including, the 15th day of the month immediately succeeding the initial
Cut-Off Date.



- 10 -

 

“Eligible Bank Account” shall mean a segregated account, which may be an account
maintained by the Indenture Trustee, which is maintained with a depository
institution or trust company whose long-term unsecured debt obligations are
rated at least “BBB” by S&P and whose short-term unsecured obligations are rated
at least “A-2” by S&P.

“Eligible Investments” shall mean one or more of the following:

(a)    obligations of, or guaranteed as to timely payment of principal and
interest by, the United States or any agency or instrumentality thereof when
such obligations are backed by the full faith and credit of the United States;

(b)   federal funds, certificates of deposit, time deposits and bankers’
acceptances, each of which shall not have an original maturity of more than 90
days, of any depository institution or trust company incorporated under the laws
of the United States or any state; provided that the long-term unsecured debt
obligations of such depository institution or trust company at the date of
acquisition thereof have been rated in one of the three highest rating
categories available from S&P; and provided, further, that the short-term
obligations of such depository institution or trust company shall be rated in
the highest rating category by S&P;

(c)    commercial paper or commercial paper funds (having original maturities of
not more than 90 days) of any corporation incorporated under the laws of the
United States or any state thereof; provided that any such commercial paper or
commercial paper funds shall be rated in the highest short-term rating category
by S&P;

(d)   any no-load money market fund rated (including money market funds managed
or advised by the Indenture Trustee or an Affiliate thereof) in the highest
short-term rating category or equivalent highest long-term rating category by
S&P; provided that, Eligible Investments purchased from funds in the Eligible
Bank Accounts shall include only such obligations or securities that either may
be redeemed daily or mature no later than the Business Day next preceding the
next Payment Date; or

(e)    demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by any depository institution or
trust company (including the Indenture Trustee or any Affiliate of the Indenture
Trustee, acting in its commercial capacity) incorporated under the laws of the
United States of America or any State thereof and subject to supervision and
examination by federal and/or state authorities, so long as, at the time of such
investment, the commercial paper or other short-term deposits of such depository
institution or trust company are rated at least A-1 by S&P;

and provided, further, that (i) no instrument shall be an Eligible Investment if
such instrument evidences a right to receive only interest payments with respect
to the obligations underlying such instrument, and (ii) no Eligible Investment
may be purchased at a price in excess of par. Eligible Investments may include
those Eligible Investments with respect to which the Indenture Trustee or an
Affiliate thereof provides services.



- 11 -

 

“Eligible Owner Trustee” shall have the meaning specified in Section 10.01 of
the Trust Agreement.

“Eligible Timeshare Loan” shall mean a Timeshare Loan which satisfied the
representations and warranties set forth in Schedule I of the Purchase Agreement
and the Sale Agreement on the date such Timeshare Loan was transferred by
Bluegreen to the Depositor pursuant to the Purchase Agreement and by the
Depositor to the Issuer pursuant to the Sale Agreement; provided, however, that
any Timeshare Loan that becomes a Defaulted Timeshare Loan shall cease to be an
Eligible Timeshare Loan; provided, further, as of any Determination Date that
any Qualified Substitute Timeshare Loan for which a Custodian’s Certification
delivered pursuant to the terms of the Custodial Agreement is not received by
the Agent and the Servicer, shall cease to be an Eligible Timeshare Loan.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Errors” shall have the meaning specified in Section 5.4 of the Indenture.

“Event of Default” means any one of the following events:

(a) a default in the making of Interest Distribution Amounts, Principal
Distribution Amounts or any other payments in respect of any Note when such
become due and payable, and continuance of such default for three Business Days;

(b) a non-monetary default in the performance, or breach, of any covenant of the
Issuer, the Servicer, the Depositor or the Club Trustee in the Indenture or
other Transaction Document (other than a covenant dealing with a default in the
performance of which, or the breach of which, is specifically dealt with
elsewhere in this definition or as a Servicer Event of Default) and the
continuance of such default or breach for a period of 30 days (or, if the
defaulting party shall have provided evidence satisfactory to the Agent at its
sole discretion (1) that such breach cannot be cured in the 30-day period, (2)
that such breach can be cured within an additional 30-day period and (3) that it
is diligently pursuing a cure, then 60 days) after the earlier of (x) the Issuer
first acquiring Knowledge thereof, and (y) the Indenture Trustee's or Agent’s
giving written notice thereof to the Issuer; provided, however, that if such
default or breach is in respect of (1) the negative covenants contained in
Section 8.6(a)(i) or (ii) of the Indenture or (2) a breach that cannot be cured,
there shall be no grace period whatsoever; or

(c) if any representation or warranty of the Issuer, the Servicer, the Depositor
or the Club Trustee made in the Indenture or other Transaction Document shall
prove to be incorrect in any material respect as of the time when the same shall
have been made, and such breach is not remedied within 30 days (or, if the
defaulting party shall have provided evidence satisfactory to the Agent at its
sole discretion (1) that such representation or warranty cannot be cured in the
30-day period, (2) that such representation or warranty can be cured within an
additional 30-day period and (3) that it is diligently pursuing a cure, then 60
days) after the earlier of (x) the Issuer first acquiring Knowledge thereof, and
(y) the Indenture Trustee's or Agent’s giving written notice thereof to the
Issuer; provided, however, if such breach is in respect of a representation or
warranty that cannot be cured, there shall be no grace period whatsoever; or



- 12 -

 

(d) the entry by a court having jurisdiction over the Issuer of (i) a decree or
order for relief in respect of the Issuer in an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization, or
other similar law or (ii) a decree or order adjudging the Issuer as a bankrupt
or insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment, or composition of or in respect of the Issuer under any
applicable federal or state law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator, or other similar official of the
Issuer, or of any substantial part of its property, or ordering the winding up
or liquidation of its affairs, and the continuance of any such decree or order
for relief or any such other decree or order unstayed and in effect for a period
of 60 consecutive days; or

(e) the commencement by the Issuer of a voluntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or of any other case or proceeding to be adjudicated as a bankrupt
or insolvent, or the consent by either to the entry of a decree or order for
relief in respect of the Issuer in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Issuer or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the Issuer's failure to pay its debts generally as they become due, or the
taking of corporate action by the Issuer in furtherance of any such action; or

(f) the Issuer becoming subject to registration as an "investment company" under
the Investment Company Act of 1940, as amended; or

(g) the impairment of the validity of any security interest of the Indenture
Trustee in the Trust Estate in any material respect, except as expressly
permitted under the Transaction Documents, or the creation of any material
encumbrance on or with respect to the Trust Estate or any portion thereof not
otherwise permitted, which is not stayed or released within ten (10) days of the
Issuer having Knowledge of its creation; or

(h) the failure by the Club Originator to repurchase any Defective Timeshare
Loan or provide a Qualified Substitute Timeshare Loan for a Defective Timeshare
Loan to the extent required under the terms of Purchase Agreement; or

(i) the occurrence and continuance of a Servicer Event of Default.

“Exchange Act” shall mean the United Stated Securities Exchange Act of 1934, as
amended.



- 13 -

 

“Excluded Loan Balance” shall mean on any date of determination, without
duplication, the sum of the following:

(a) the amount by which the aggregate Loan Balance of Eligible Timeshare Loans
relating to an Obligor or group of Affiliate Obligors exceeds the greater of (i)
$50,000 and (ii) 0.50% of the Aggregate Loan Balance of all Eligible Timeshare
Loans, plus

(b) the amount by which the aggregate Loan Balance of any Eligible Timeshare
Loans relating to any Obligor or Affiliate Obligors exceeds $100,000, plus

(c) the amount by which the aggregate Loan Balance of Aruba Loans relating to
Obligors that are non-United States resident exceeds 40% of the Aggregate Loan
Balance of all Aruba Loans, plus

(d) the amount by which the aggregate Loan Balance of Eligible Timeshare Loans
relating to Obligors that are non-United States residents exceeds 5% of the
Aggregate Loan Balance of all Eligible Timeshare Loans, plus

(e) the amount by which the aggregate Loan Balance of Eligible Timeshare Loans
relating to Aruba Loans exceeds 5% of the Aggregate Loan Balance of all Eligible
Timeshare Loans, plus

(f) the amount by which the aggregate Loan Balance of Eligible Timeshare Loans
relating to Aruba Loans exceeds 5% of the Maximum Facility Balance, plus

(g) the amount of the aggregate Loan Balance of Eligible Timeshare Loans with a
Timeshare Loan Rate of less than 14.40% necessary to increase the weighted
average Timeshare Loan Rate (weighted on the basis of Loan Balance) of all
Eligible Timeshare Loans to at least 14.40%, plus

(h) the amount by which the aggregate Loan Balance of Eligible Timeshare Loans
relating to any one Resort exceeds 40% of the Aggregate Loan Balance of all
Eligible Timeshare Loans, plus

(i) the amount by which the aggregate Loan Balance of Eligible Timeshare Loans
relating to Obligors with billing addresses in any one state exceeds 20% of the
Aggregate Loan Balance of all Eligible Timeshare Loans, plus

(j) the amount by which the aggregate Loan Balance of all Eligible Timeshare
Loans for which the related Obligor is an employee or a relative of an employee
of Bluegreen or any Subsidiary thereof exceeds 0.5% of the Aggregate Loan
Balance of all Eligible Timeshare Loans, plus

(k) the aggregate Timeshare Loan File Deficiency Excluded Balance; plus

(l) [RESERVED]



- 14 -

 

(m) the amount by which the aggregate Loan Balance of all Eligible Timeshare
Loans which terms thereof have been modified, waived or amended exceeds the
maximum specified in Section 5.3(a)(ix) of the Indenture; plus

(n) the amount by which the aggregate Loan Balance of all Eligible Timeshare
Loans relating to an Initial Approved Non-Opinion Resort or an Additional
Approved Non-Opinion Resort exceeds 3% of the Aggregate Loan Balance of all
Eligible Timeshare Loans; plus

(o) the amount by which the aggregate Loan Balance of Large Loans exceeds 3% of
the Aggregate Loan Balance of all Eligible Timeshare Loans; plus

(p) with respect to each Large Loan, the amount of the Loan Balance of such
Large Loan in excess of $85,000; plus

(q) the amount by which the aggregate Loan Balance of all Wilderness Loans
exceeds 25% of the Aggregate Loan Balance of all Eligible Timeshare Loans; plus

(r) the amount by which the aggregate Loan Balance of all Eligible Timeshare
Loans relating to Credit Card Timeshare Loans exceeds 5% of the Aggregate Loan
Balance of all Eligible Timeshare Loans; plus

(s) the amount by which the aggregate Loan Balance of all Eligible Timeshare
Loans for which the related Obligor does not have a FICO Score exceeds 3.5% of
the Aggregate Loan Balance of all Eligible Timeshare Loans.

“Facility Termination Date” shall mean the earliest of (i) the Commitment
Expiration Date, (ii) the date of any termination of the Commitments by the
Issuer pursuant to Section 2.2(a) of the Note Funding Agreement, (iii) the date
the Commitments are terminated pursuant to Section 2.5 of the Note Funding
Agreement (except if such termination is a result of a Cash Accumulation Event),
(iv) the Stated Maturity, and (v) the occurrence of the Servicer Event of
Default set forth in clause (o) of the definition thereof for which the
indebtedness under the related Material Credit Facility has been accelerated.

“Federal Funds Rate” will be determined by the Agent for any Payment Date on the
second Business Day prior to the commencement of the related Interest Accrual
Period on the basis of the interest rate at which depository institutions lend
balances at the Federal Reserve to other depository institutions overnight. The
establishment of the Federal Funds Rate by the Agent shall (in the absence of
manifest error) be final and binding.

“Fee Letter” shall mean that letter agreement designated therein as a Fee Letter
and dated as of December 24, 2012, among the Agent, the Placement Agent, the
Issuer and Bluegreen, as such letter agreement may be amended or otherwise
modified from time to time.

“Fees” shall mean the fees set forth in the Fee Letter.



- 15 -

 

“FICO Score” shall mean a credit risk score known as a “FICO® Score” and
determined by the Fair Isaac Company system implemented by Experian or a
successor acceptable to the Agent, in its reasonable discretion, for a consumer
borrower through the analysis of individual credit files. In the event that such
credit risk scoring program ceases to exist, the Agent and the Seller may select
a successor credit risk scoring program as mutually agreed.

In the event that an Obligor consists of more than one individual (e.g., husband
and wife) (an “Obligor Group”), with respect to Funding Date Timeshare Loans,
the FICO Score for such Obligor Group shall be based on the simple average (if
the individuals in the group are not jointly and severally liable) and the
highest (if the individuals in the group are jointly and severally liable) of
the FICO Scores for all individuals who have a FICO Score in such Obligor Group.
If all individuals in an Obligor Group have no FICO Score, then the Obligor
Group shall be considered to have no FICO Score. In each case listed in this
paragraph, such FICO Score is as determined at the point of sale (unless
otherwise approved by the Agent, in writing, in its sole discretion).

“Finance Agreement” shall mean a purchase and finance agreement between an
Obligor and the Aruba Originator pursuant to which such Obligor finances the
purchase of Co-op Shares.

“Force Majeure Delay” shall mean with respect to the Servicer, any cause or
event which is beyond the control and not due to the negligence of the Servicer,
which delays, prevents or prohibits such Person's delivery of the reports
required to be delivered or the performance of any other duty or obligation of
the Servicer under the Indenture as the case may be, including, without
limitation, computer, electrical and mechanical failures, acts of God or the
elements and fire; provided, that no such cause or event shall be deemed to be a
Force Majeure Delay unless the Servicer shall have given the Agent written
notice thereof as soon as practicable after the beginning of such delay.

“Foreclosure Properties” shall have the meaning specified in Section 5.3(b) of
the Indenture.

“Funding Date” shall mean the date on which the Issuer shall make a Borrowing
pursuant to the Indenture and the Note Funding Agreement.

“Funding Date Advance Rate” shall mean 67.5%.

“Funding Date Timeshare Loans” shall mean, with respect to any Borrowing, the
Eligible Timeshare Loans to be acquired by the Issuer on the related Funding
Date that have a Cut-Off Date of either (a) if such Funding Date occurs on or
before the 15th day of the current calendar month, then the 15th day of the
immediately preceding calendar month or (b) if such Funding Date occurs after
the 15th day of the current calendar month, then the 15th day of the current
calendar month.



- 16 -

 

“Funding Termination Event” shall mean the occurrence of any of the following
events: (a) an Event of Default shall have occurred, or (b) any representation
or warranty made or deemed made by the Issuer, the Depositor, the Seller or the
Servicer herein or in any other Transaction Document or which is contained in
any certificate, document or financial or other statement furnished by it at any
time under or in connection with the Note Funding Agreement or any such other
Transaction Document shall prove to have been incorrect in any material and
adverse respect on or as of the date made or deemed made (except where such
representation or warranty specifically relates to any earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects as of such earlier date); provided that a breach of the
Seller’s representation and warranty under Section 6(a) of each of the Sale
Agreement or the Purchase Agreement shall be deemed to occur only if the Seller
is required to and does not repurchase or provide substitute Timeshare Loans for
the Timeshare Loans causing such violation in accordance with the terms of the
Purchase Agreement or Sale Agreement within the time frame provided for therein;
or (c) the Issuer, the Depositor, the Seller or the Servicer shall fail to
observe or perform any material provision of any other agreement contained in
the Note Funding Agreement or any other Transaction Document (other than as
provided in paragraphs (a) and (b) of this definition), and such failure shall
continue unremedied for a period of five Business Days after the Issuer, the
Depositor, the Seller or the Servicer becomes aware of or is notified of such
failure; or (d)(i) the Indenture shall cease, for any reason, to be in full
force and effect, or the Issuer shall so assert or (ii) the Lien created by the
Indenture shall cease to be enforceable and of the same effect and priority
purported to be created thereby; or (e) a Cash Accumulation Event shall have
occurred.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.

“General Reserve Account” shall mean the account maintained by the Indenture
Trustee pursuant to Section 3.2(b) of the Indenture.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Grant” shall mean to grant, bargain, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of set-off against,
deposit, set over and confirm.

“Hedge Agreement” shall mean the interest rate cap agreement(s) entered into by
the Issuer on each Funding Date in accordance with Section 9.16 of the Note
Funding Agreement.

“Highest Lawful Rate” shall have the meaning specified in Section 3 of the Sale
Agreement.

“Holder” or “Noteholder” shall mean a holder of a Class A Note, Class B Note,
Class C Note, Class D Note or a Class E Note.

“II” shall mean Interval International, Inc.



- 17 -

 

“Indebtedness” shall mean with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or which is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (d) all liabilities secured by any Lien on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof, and (e) all Indebtedness of other Persons to the
extent guaranteed by such Person.

“Indenture” shall mean that certain Fourth Amended and Restated Indenture, dated
as of October 1, 2011, by and among the Issuer, the Club Trustee, the Servicer,
the Backup Servicer, the Indenture Trustee and the Agent, as the same may be
amended, supplemented or otherwise modified, from time to time in accordance
with the terms thereof.

“Indenture Trustee” shall mean U.S. Bank National Association, a national
banking association, not in its individual capacity but solely as Indenture
Trustee under the Indenture, and any successor as set forth in Section 7.9 of
the Indenture.

“Indenture Trustee Fee” shall mean for each Payment Date, the sum of (A) $791.67
and (B) until the Indenture Trustee shall become the successor Servicer, the
greater of (i) the product of one-twelfth of 0.0175% and the Aggregate Loan
Balance as of the first day of the related Due Period and (ii) $1,500.00.

“Initial Approved Opinion Resorts” shall mean the following resorts:
MountainLoftTM, Laurel CrestTM, Shore Crest Vacation Villas I and IITM, Harbour
LightsTM, The Lodge Alley InnTM, The Falls VillageTM, Christmas Mountain
VillageTM, Orlando’s Sunshine ResortTM I & II, Solara SurfsideTM, Shenendoah
CrossingTM, La Cabana Beach & Racquet Club, Casa del Mar Beach Resort, Grande
Villas at World Golf Village®, Mountain Run at BoyneTM, The Hammocks at
MarathonTM, Daytona Seabreeze™, The Suites at HersheyTM, Carolina GrandeTM, The
FountainsTM, Bluegreen Wilderness Traveler at Shenandoah™, SeaGlass Tower™,
Bluegreen Odyssey Dells™, Bluegreen at Atlantic Palace, Bluegreen Club 36TM,
Patrick Henry SquareTM, Bluegreen Club La PensionTM and The Yachtsman.

“Initial Approved Non-Opinion Resorts” shall mean the following resorts: Via
Roma Beach Resort, Dolphin Beach Club, Fantasy Island Resort II, Gulfstream
Manor, Resort Sixty-Six, Outrigger Beach Club, Players Club, Mariner’s
Boathouse, Tropical Sands Resort, Windward Passage Resort, Landmark Holiday
Beach Resort, Ocean Towers Beach Club, Panama City Resort & Club, Paradise Isle
Resort, Shoreline Towers, Surfrider Beach Club, Pono Kai Resort, Lake
Condominiums at Big Sky, The Club at Big Bear Village and The Innsbruck.

“Initial Funding Date” shall mean the initial Funding Date.

“Initial Payment Date” shall mean the Payment Date occurring after the Initial
Funding Date for which there are Available Funds.



- 18 -

 

“Intangible Assets” shall mean a non-physical, non-current right that gives
Bluegreen or any of its subsidiaries an exclusive or preferred position in the
marketplace including but not limited to a copyright, patent, trademark,
goodwill, organization costs, capitalized advertising cost, computer programs,
licenses for any of the preceding, government licenses (e.g., broadcasting or
the right to sell liquor), leases, franchises, mailing lists, exploration
permits, import and export permits, construction permits, and marketing quotas
(all as determined in accordance with GAAP).

“Intended Tax Characterization” shall have the meaning specified in Section
4.2(b) of the Indenture.

“Interest Accrual Period” shall mean with respect to (i) any Payment Date other
than the Initial Payment Date, the period from and including the immediately
preceding Payment Date through but not including such Payment Date and (ii) the
Initial Payment Date, the period from and including the Initial Funding Date
through but excluding the Initial Payment Date.

“Interest Distribution Amount”: shall equal, for a Class of Notes and any
Payment Date, the sum of (i) interest accrued during the related Interest
Accrual Period at the Note Rate on the weighted average of the Outstanding Note
Balance of such Class of Notes immediately prior to such Payment Date and (ii)
the amount of unpaid Interest Distribution Amounts from prior Payment Dates for
such Class of Notes, plus, to the extent permitted by applicable law, interest
on such unpaid amount at the Note Rate. The Interest Distribution Amount shall
be calculated on an actual/360 basis.

“Interpretation” as used in Sections 6.1 and 6.2 of the Note Funding Agreement
with respect to any law or regulation means the interpretation or application of
such law or regulation by any Governmental Authority (including, without
limitation, any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to a government), central bank,
accounting standards board or any comparable entity.

“Introductory Loan” shall mean a loan originated in connection with an
Introductory Product.

“Introductory Product” shall mean an agreement pursuant to which a purchaser
thereunder obtains certain benefits set forth therein which comprise
introductory benefits and not subject to the Club Originator’s FICO Score
underwriting standards.

“Investing Office” shall mean initially, the office of any Purchaser (if any)
designated as such, in the case of any initial Purchaser, in its Joinder
Supplement and, in the case of any Assignee, in the related Transfer Supplement,
and thereafter, such other office of such Purchaser or Assignee as may be
designated in writing to the Agent, the Issuer, the Servicer and the Indenture
Trustee by such Purchaser or Assignee.

“Issuer” shall mean BXG Timeshare Trust I, a statutory trust formed under the
laws of the State of Delaware pursuant to the Trust Agreement.



- 19 -

 

“Issuer Order” shall mean a written order or request delivered to the Indenture
Trustee and signed in the name of the Issuer by an Authorized Officer of the
Issuer or Administrator.

“Knowledge” means:

(a) as to any natural Person (other than the Indenture Trustee), the actual
awareness of the fact, event or circumstance at issue or proper delivery of
notification of such fact, event or circumstance; provided, however, that each
such Person shall be deemed to have Knowledge of any fact, event or circumstance
if such fact, event or circumstance would have been known had such Person
exercised commercially reasonable due diligence; and

(b) as to any Person that is not a natural Person (other than the Indenture
Trustee), that (i) the fact, event or circumstance at issue is brought to the
attention of a Responsible Officer or (ii) notice has been delivered to such
Person in accordance with the provisions of the relevant Transaction Documents;
provided, however, that each such Person that is not a natural person shall be
deemed to have Knowledge of any fact, event or circumstance if such fact, event
or circumstance would have been brought to the attention of a Responsible
Officer if the Person or Responsible Officers of such Person had exercised
commercially reasonable due diligence; and

(c) with respect to the Indenture Trustee, the actual awareness of the fact,
event or circumstance at issue or proper delivery of notification of such fact,
event or circumstance.

“La Cabana Resort” shall mean the Resort located in Aruba known as the La Cabana
Beach and Racquet Club.

“Land Receivable” shall mean a loan which was originated in connection with a
sale of property by Bluegreen Communities where Bluegreen provided seller
financing for the purchase of such property.

“Large Loan” shall mean a Timeshare Loan with a Loan Balance in excess of
$55,000.

“Leverage Ratio” shall mean with respect to any Person as of a date of
determination, the ratio of (i) the Total Liabilities (less Subordinated
Indebtedness and non-recourse receivables backed notes) of such Person on such
date to (ii) the Tangible Net Worth of such Person on such date.

“LIBOR” will be determined for any Payment Date on the second LIBOR Business Day
prior to commencement of the related Interest Accrual Period (each such date, an
“Interest Determination Date”). The Agent will determine LIBOR for such Interest
Accrual Period as the average rate quoted on Reuters Screen LIBOR01 Page (or
such replacement page), as of 11:00 a.m. (London time) on such Interest
Determination Date.



- 20 -

 

On each Interest Determination Date, LIBOR for the applicable Interest Accrual
Period will be established by the Agent as follows:

(a) LIBOR shall be adjusted for any change in the LIBOR Reserve Percentage so
the Noteholders shall receive the same yield.

(b) If on such Interest Determination Date no quotations appears on Reuters
Screen LIBOR01 Page (or such replacement page), LIBOR for the related Interest
Accrual Period shall be the arithmetic mean (rounded upwards if necessary to the
nearest whole multiple of 0.0001%) of the one-month U.S. dollar lending rates
offered by first class banking organizations (in the Agent’s sole judgment) in
the London interbank market quoted at approximately 11:00 a.m. (New York City
time) on the relevant Interest Determination Date.

(c) In no event shall LIBOR be less than 0.75%.

The establishment of LIBOR on each Interest Determination Date by the Agent and
the Agent’s calculation of the rate of interest applicable to the Notes for the
related Interest Accrual Period shall (in the absence of manifest error) be
final and binding.

“LIBOR Business Day” means any day (a) other than (i) a Saturday, Sunday or
(ii) other day on which banks are required or authorized to close in London or
New York City and (b) on which dealings in foreign currency and exchange are
carried on in the London interbank market.

“LIBOR Reserve Percentage” means the maximum aggregate rate at which reserves
(including, without limitation, any marginal supplemental or emergency reserves)
are required to be maintained under Regulation D by member banks of the Federal
Reserve System with respect to dollar funding in the London interbank market.
Without limiting the effect of the foregoing, the LIBOR Reserve Percentage shall
reflect any other reserves required to be maintained by such member banks by
reason of any applicable regulatory change against (i) any category of liability
which includes deposits by reference to which LIBOR is to be determined or (ii)
any category of extensions of credit or other assets related to LIBOR.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security,
security interest, claim, participation, encumbrance, levy, lien or charge.

“Liquidation” means with respect to any Timeshare Loan, the sale or compulsory
disposition of a Foreclosure Property, following foreclosure, termination or
other enforcement action or the taking of a deed-in-lieu of foreclosure, to a
Person other than the Servicer or an Affiliate thereof.

“Liquidation Expenses” shall mean, with respect to the Foreclosure Property
related to a Defaulted Timeshare Loan, as of any date of determination, any
reasonable out-of-pocket expenses (exclusive of overhead expenses) incurred by
the Servicer or the Remarketing Agent in connection with the performance of its
obligations under Section 5.3(a)(xiii) in the Indenture or the Remarketing
Agreement, as applicable, including, but not limited to, (i) any foreclosure,
deed in lieu of foreclosure or termination and other repossession expenses
incurred with respect to such Foreclosure Property, (ii) commissions and
marketing and sales expenses incurred by the Servicer or the Remarketing Agent
with respect to the remarketing of the related Foreclosure Property (including
the Remarketing Fee), and (iii) any other fees and expenses reasonably applied
or allocated in the ordinary course of business with respect to the Liquidation
of a Foreclosure Property (including any assessed and unpaid Association fees
and real estate taxes).



- 21 -

 

“Liquidation Proceeds” means with respect to the Liquidation of any Foreclosure
Property related to a Defaulted Timeshare Loan, the amounts actually received by
the Servicer or the Remarketing Agent in connection with such Liquidation.

“Loan Balance” shall mean, for any date of determination, the outstanding
principal balance due under or in respect of a Timeshare Loan (including a
Defaulted Timeshare Loan). For purposes of clause (ii) of the definition of
Default Level (Trust Estate) only, Loan Balance shall be net of Net Liquidation
Proceeds from disposition of Timeshare Properties to persons other than the
Servicer during such Due Period.

“Lockbox Account” shall mean the deposit account maintained at the Lockbox Bank
pursuant to the Lockbox Agreement, which shall be a non-interest bearing
account.

“Lockbox Agreement” shall mean the deposit account control agreement, dated as
of May 1, 2006, by and among the Issuer, the Indenture Trustee and the Lockbox
Bank, as the same may be amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof.

“Lockbox Bank” shall mean Bank of America, a national banking association or
such other provider upon agreement of the Servicer, the Issuer and the Agent.

“Lockbox Fee” shall mean on each Payment Date, the fee payable by the Issuer to
the Lockbox Bank in accordance with the Lockbox Agreement.

“Material Credit Facility” shall mean any credit facility entered into by
Bluegreen and/or any of its Affiliates with an outstanding principal balance or
commitment of $10,000,000 or greater; provided, that any credit facility for
which the sum of the outstanding principal balance and the remaining
availability under the related commitment is less than $10,000,000, shall not be
a Material Credit Facility..

“Maximum Borrowing Amount” shall mean, with respect to a Funding Date, an amount
equal to the product of (a) the related Funding Date Advance Rate and (b) the
aggregate Loan Balance of all related Funding Date Timeshare Loans.

“Maximum Facility Balance” shall equal $40,000,000.

“Maximum Outstanding Class A Note Balance” shall equal the product of the
Maximum Facility Balance and 31.3253%.



- 22 -

 

“Maximum Outstanding Class B Note Balance” shall equal the product of the
Maximum Facility Balance and 16.8675%.

“Maximum Outstanding Class C Note Balance” shall equal the product of the
Maximum Facility Balance and 24.0964%.

“Maximum Outstanding Class D Note Balance” shall equal the product of the
Maximum Facility Balance and 13.8554%.

“Maximum Outstanding Class E Note Balance” shall equal the product of the
Maximum Facility Balance and 13.8554%.

“Misdirected Deposits” shall mean such payments that have been deposited to the
Collection Account in error.

“Monthly Servicer Report” shall have the meaning specified in Section 5.5 of the
Indenture.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean, with respect to a Deeded Club Loan, any purchase money
mortgage, deed of trust, purchase money deed of trust, deed to secure debt or
mortgage deed creating a first lien on a Timeshare Property to secure debt
granted by the Club Trustee on behalf of an Obligor to the Club Originator with
respect to the purchase of such Timeshare Property and/or the contribution of
the same to the Club and otherwise encumbering the related Timeshare Property to
secure payments or other obligations under such Timeshare Loan.

“Mortgage Note” shall mean, with respect to a Deeded Club Loan, the original,
executed promissory note evidencing the indebtedness of an Obligor under a
Deeded Club Loan, together with any rider, addendum or amendment thereto, or any
renewal, substitution or replacement of such note.

“Net Liquidation Proceeds” shall mean with respect to a Liquidation, the
positive difference between Liquidation Proceeds and Liquidation Expenses.

“New Servicing Fee Proposal” shall have the meaning specified in Section 5.4 of
the Indenture.

“Non-Bluegreen Club Resort” shall mean a Resort that is not a Bluegreen Club
Resort.

“Note Funding Agreement” shall mean that certain Fourth Amended and Restated
Note Funding Agreement dated as of October 1, 2011, by and among the Issuer,
Bluegreen, the Depositor, the Agent and the Purchasers named therein, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

“Note Rate” shall mean (i) prior to the commencement of the Term-Out Period, the
LIBOR plus 3.50%, and (ii) during the Term-Out Period, the LIBOR plus 5.50%.



- 23 -

 

“Note Register” shall have the meaning specified in Section 2.4(a) of the
Indenture.

“Note Registrar” shall have the meaning specified in Section 2.4(a) of the
Indenture.

“Noteholder” shall mean any holder of a Note of any Class.

“Notes” shall mean collectively, the Class A Notes, the Class B Notes, the Class
C Notes, the Class D Notes and the Class E Notes.

“Oasis Lakes Loan” shall mean a loan which was originated in connection with a
sale of timeshare properties at the Oasis Lakes Resort by Lake Eve Development.

“Obligor” shall mean the related obligor under a Timeshare Loan.

“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer of the applicable party.

“Opinion of Counsel” shall mean a written opinion of counsel, in each case
acceptable to the addressees thereof.

“Optional Purchase Limit” shall mean, on any date, an amount equal to (x) 15% of
the then Aggregate Initial Loan Balance less (y) the aggregate Loan Balances (as
of the related purchase dates or release dates, as applicable) of all Defaulted
Timeshare Loans (a) previously purchased by the Seller pursuant to Section 6(c)
of the Sale Agreement or Section 6(c) of the Purchase Agreement and (b)
previously released pursuant to Section 4.7(c) of the Indenture.

“Optional Redemption” shall mean an election by the Issuer to redeem the Notes
pursuant to Section 14.1(b) of the Indenture.

“Optional Substitution Limit” shall mean, on any date, an amount equal to
(x) 20% of the then Aggregate Initial Loan Balance less (y) the aggregate Loan
Balances (as of the related Transfer Dates) of all Defaulted Timeshare Loans
previously substituted by the Club Originator pursuant to Section 6(c) of the
Sale Agreement or Section 6(c) of the Purchase Agreement.

“Original Club Loan” shall mean a Timeshare Loan for which the related Obligor
has elected to effect and the Club Originator has agreed to effect an Upgrade.

“Originator” shall mean either the Club Originator or the Aruba Originator.

“Outstanding” shall mean, with respect to the Notes and Borrowings evidenced
thereby, as of any date of determination, all Notes theretofore authenticated
and delivered under the Indenture except:

(a)    Notes theretofore canceled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;



- 24 -

 

(b)   Notes or portions thereof for whose payment money in the necessary amount
has been theretofore irrevocably deposited with the Indenture Trustee in trust
for the holders of such Notes or previously paid; and

(c)    Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a Person
in whose hands the Note is a valid obligation; provided, however, that in
determining whether the holders of the requisite percentage of the Outstanding
Note Balance of the Notes have given any request, demand, authorization,
direction, notice, consent, or waiver under the Indenture, Notes owned by
Bluegreen, the Depositor, the Issuer or any Affiliate of the foregoing shall be
disregarded and deemed not to be Outstanding, except that, in determining
whether the Indenture Trustee shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent, or waiver, only
Notes that a Responsible Officer of the Indenture Trustee actually has notice
are so owned shall be so disregarded.

“Outstanding Note Balance” shall mean as of any date of determination and Class
of Notes, the aggregate amount of Borrowings Outstanding in respect of such
Class; provided, however, to the extent that for purposes of consents,
approvals, voting or other similar act of the Noteholders under any of the
Transaction Documents, “Outstanding Note Balance” shall exclude Notes which are
held by Bluegreen, the Depositor or any Affiliates thereof.

“Owner Beneficiary” shall have the meaning specified in the Club Trust
Agreement.

“Owner Beneficiary Agreement” shall mean the purchase agreement entered into by
each Obligor and the Developer with respect to the Club Loans.

“Owner Beneficiary Rights” shall have the meaning specified in the Club Trust
Agreement.

“Owner Trustee” shall mean Wilmington Trust Company, a Delaware banking
corporation, or any successor thereof, acting not in its individual capacity but
solely as owner trustee under the Trust Agreement.

“Owner Trustee Corporate Trust Office” shall mean 1100 North Market Street,
Wilmington, Delaware 19890-1605.

“Owner Trustee Fee” shall mean an annual fee equal to (A) prior to the Owner
Trustee becoming successor Administrator, $6,000.00 or (B) upon the Owner
Trustee becoming successor Administrator, $5,000.00, which fee shall be due and
payable on the first Payment Date of each year during the term hereof occurring
after the Issuer’s receipt of an invoice therefor.

“Paying Agent” shall mean any Person authorized under the Indenture to make the
distributions required under Sections 3.4 of the Indenture, which such Person
initially shall be the Indenture Trustee.



- 25 -

 

“Payment Date” shall mean the fifth day of each month, or, if such date is not a
Business Day, then the next succeeding Business Day, commencing on the Initial
Payment Date.

“Payment Default Event” shall have occurred if (i) each Class of Notes shall
become due and payable pursuant to paragraph (a) of the definition of Event of
Default or (ii) each Class of Notes shall otherwise become due and payable
following an Event of Default under the Indenture and the Agent has, in its good
faith judgment, determined that the value of the assets comprising the Trust
Estate is less than the Aggregate Outstanding Note Balance.

“Percentage Interest” shall mean with respect to the Class A Notes, the Class B
Notes, the Class C Notes, the Class D Notes and the Class E Notes, the then
Outstanding Note Balance of such Class divided by the then Aggregate Outstanding
Note Balance expressed as a percentage.

“Permitted Liens” shall mean (a) with respect to Timeshare Loans in the Trust
Estate, Liens for state, municipal or other local taxes if such taxes shall not
at the time be due and payable, or such exceptions as may be set forth in any
related lender’s title insurance policy or in any related lender’s title
insurance commitment as of the applicable Transfer Date, (ii) Liens in favor of
the Depositor and the Issuer created pursuant to the Transaction Documents, and
(iii) Liens in favor of the Trust and the Indenture Trustee created pursuant to
the Indenture; (b) with respect to the related Timeshare Property,
materialmen’s, warehousemen’s, mechanic’s and other Liens arising by operation
of law in the ordinary course of business for sums not due, (ii) Liens for
state, municipal or other local taxes if such taxes shall not at the time be due
and payable, (iii) Liens in favor of the Depositor pursuant to the Purchase
Agreement, and (iv) the Obligor’s interest in the Timeshare Property under the
Timeshare Loan whether pursuant to the Club Trust Agreement or otherwise; and
(c) with respect to Timeshare Loans and Related Security in the Trust Estate,
any and all rights of the Beneficiaries referred to in the Club Trust Agreement
under such Club Trust Agreement.

“Person” means an individual, general partnership, limited partnership, limited
liability partnership, corporation, business trust, joint stock company, limited
liability company, trust, unincorporated association, joint venture,
Governmental Authority, or other entity of whatever nature.

“Placement Agent” shall mean BB&T Capital Markets, a division of Scott &
Stringfellow, LLC.

“Portfolio Loans” shall mean all assets serviced by the Servicer other than Land
Receivables, RDI Loans, Introductory Loans, Conversion Loans and Oasis Lakes
Loans.

“Predecessor Servicer Work Product” shall have the meaning specified in Section
5.4(b) of the Indenture.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Branch Banking and Trust Company as its prime rate in effect at
its office located in Winston-Salem, North Carolina; each change to the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.



- 26 -

 

“Principal Distribution Amount” shall equal for any Payment Date and Class of
Notes, the product of (a) such Class’ Percentage Interest and (b) the Aggregate
Principal Distribution Amount.

“Purchase Agreement” shall mean the purchase and contribution agreement, dated
as of May 1, 2006, between the Seller and the Depositor pursuant to which the
Seller sells, from time to time, Timeshare Loans to the Depositor, as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

“Purchaser” shall mean a Committed Purchaser.

“Purchaser/Participant Register” shall have the meaning specified in Section 8.2
of the Note Funding Agreement.

“Qualified Hedge Counterparty” shall mean (a) Branch Banking and Trust Company
or an Affiliate thereof or (b) any financial institution with a short term
rating of at least “A-1+” from S&P (or “A-1” if such institution has a long term
credit rating of “AA” or higher) and “P-1” from Moody’s or (c) for existing
Hedge Agreements which may be novated with the Agent’s consent, Barclays Bank
plc, Credit Suisse First Boston LLC and ING Capital LLC.

“Qualified Substitute Timeshare Loan” shall mean a timeshare loan (i) that, when
aggregated with other Qualified Substitute Timeshare Loans being substituted on
such Transfer Date, has a Loan Balance, after application of all payments of
principal due and received during or prior to the month of substitution, not in
excess of the Loan Balance of the Timeshare Loan being substituted on the
related Transfer Date, and (ii) that complies, as of the related Transfer Date,
with each of the representations and warranties contained in the Sale Agreement
and the Purchase Agreement, including that such Qualified Substitute Timeshare
Loan is an Eligible Timeshare Loan, (iii) the stated maturity of such Qualified
Substitute Timeshare Loan is not later than the Payment Date in December 2026
and (iv) that complies, as of the related Transfer Date, with the
representations and warranties in Section 3.2(h) of the Note Funding Agreement;
provided that there will be no age requirement if a Qualified Substitute
Timeshare Loan is an Upgrade Club Loan replacing an Original Club Loan with the
same Obligor.

“Rating Agency” shall mean, in the case of the calculation of clause (ii) of the
definition of Borrowing Base Percentage, each rating agency for which a special
request has been made as to required percentage credit enhancement or each
rating agency which shall have provided a rating in a recent securitization of
timeshare loans originated by Bluegreen or one of its Affiliates.

“RCI” shall mean Resort Condominiums International, LLC (or one of its wholly
owned subsidiaries).

“RDI Loan” shall mean a timeshare loan originated by RDI Group, Inc. or one of
its Affiliates (other than Bluegreen).

“Receivables” means the payments required to be made pursuant to a Timeshare
Loan.



- 27 -

 

“Record Date” shall mean, with respect to any Payment Date, the close of
business on the last Business Day of the calendar month immediately preceding
the month such Payment Date occurs.

“Redemption Date” shall mean the date on which the Notes shall be redeemed
pursuant to Section 14.1 of the Indenture.

“Redemption Price” shall mean, with respect to each Class of Notes, the sum of
the Outstanding Note Balance of such Class of Notes, together with interest
accrued and unpaid thereon at the applicable Note Rate up to and including the
Redemption Date.

“Related Security” shall mean with respect to any Timeshare Loan, (i) all of the
Issuer’s interest in the Timeshare Property arising under or in connection with
the related Mortgage, Owner Beneficiary Rights, Vacation Points and the related
Timeshare Loan Files, (ii) all other security interests or liens and property
subject thereto from time to time purporting to secure payment of such Timeshare
Loan, together with all mortgages, assignments and financing statements signed
by the Club Trustee on behalf of an Obligor describing any collateral securing
such Timeshare Loan, (iii) all guarantees, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Timeshare Loan, and (iv) all other security and books, records
and computer tapes relating to the foregoing.

“Remarketing Agent” shall mean Bluegreen.

“Remarketing Agreement” shall mean that certain remarketing agreement, dated as
of May 1, 2006, by and among, the Servicer, the Issuer, the Remarketing Agent
and the Indenture Trustee, as the same may be amended, modified or supplemented
from time to time in accordance with the terms thereof.

“Repurchase Price” shall mean with respect to any Timeshare Loan to be purchased
by the Seller pursuant to the Sale Agreement or the Purchase Agreement, an
amount equal to the Loan Balance of such Timeshare Loan as of the date of such
purchase or repurchase, together with all accrued and unpaid interest on such
Timeshare Loan at the related Timeshare Loan Rate to, but not including, the due
date in the then current Due Period.

“Request for Release” shall be a request for release of Timeshare Loan Documents
in the form required by the Custodial Agreement.

“Required Hedge Amount” shall mean for any Funding Date, an amount equal to the
product of (x) the Funding Date Advance Rate and (y) the aggregate Loan Balance
of Timeshare Loans related to the Borrowing on such Funding Date.

“Required Payments” shall mean each of the items described in (i) through (xix)
of Section 3.4 of the Indenture.

“Required Purchasers” shall mean, at any time, Purchasers representing a
majority of the Commitments of the Committed Purchasers.



- 28 -

 

“Requirements of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, determination or order of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Reservation System”: The reservation system utilized by the Club and owned by
the Club Managing Entity or the services contracted by the Club Managing Entity
with a third party.

“Residual Interest Certificate” shall mean the certificate issued under the
Trust Agreement, which represents the economic residual interest of the Trust
formed thereunder.

“Residual Interest Owner” shall mean the owner of the Residual Interest
Certificate issued by the Issuer pursuant to the Trust Agreement, which shall
initially be the Depositor.

“Resort” shall mean, as the context shall require, the resort at which the
Timeshare Property related to a Timeshare Loan is located.

“Resort Interests” shall mean as defined in the Club Trust Agreement.

“Responsible Officer” shall mean (a) when used with respect to the Owner Trustee
or the Indenture Trustee, any officer assigned to the Owner Trustee Corporate
Trust Office or the Corporate Trust Office, respectively, including any Managing
Director, Vice President, Assistant Vice President, Secretary, Assistant
Secretary, Assistant Treasurer, any trust officer or any other officer such
Person customarily performing functions similar to those performed by any of the
above designated officers, and also, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject; (b) when used with
respect to the Servicer, the Chief Financial Officer, a Senior Vice President, a
Vice President, an Assistant Vice President, the Chief Accounting Officer or the
Secretary of the Servicer; and (c) with respect to any other Person, the
chairman of the board, chief financial officer, the president, a vice president,
the treasurer, an assistant treasurer, the secretary, an assistant secretary,
the controller, general partner, trustee or the manager of such Person.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Sale Agreement” shall mean that certain Sale Agreement, dated as of May 1,
2006, between the Depositor and the Issuer pursuant to which the Depositor sells
Timeshare Loans, from time to time, to the Issuer, as the same may be amended,
modified or supplemented from time to time in accordance with the terms thereof.



- 29 -

 

“Schedule of Timeshare Loans” shall mean the list of Timeshare Loans delivered
pursuant to the Sale Agreement, as amended from time to time to reflect
repurchases, substitutions, and Qualified Substitute Timeshare Loans conveyed
pursuant to the terms of the Indenture, which list shall set forth the following
information with respect to each Timeshare Loan as of the related Cut-Off Date,
as applicable, in numbered columns:

1Name of Obligor

2Condo Ref/Loan Number

3Interest Rate Per Annum

4Date of Origin

5Maturity

6Monthly Payment

7Original Loan Balance

8Original Term

9Outstanding Loan Balance

10Down Payment

11First payment date

12Loan Term

13Zip Code

 

If the Schedule of Timeshare Loans is provided in electronic format, it shall be
substantially in the form of Exhibit E to the Custodial Agreement (which, in any
event, shall contain all the information specified above.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller” shall mean Bluegreen.

“Sequential Pay Event” shall mean either a Payment Default Event or a Trust
Estate Liquidation Event.

“Servicer” shall mean Bluegreen in its capacity as servicer under the Indenture,
the Backup Servicing Agreement and the Custodial Agreement, and its permitted
successors and assigns.

“Servicer Credit Card Processing Cost” shall have the meaning specified in
Section 5.3(b) of the Indenture.

“Servicer Event of Default” shall mean the occurrence of any of the following:

(a) any failure by the Servicer to make any required payment, transfer or
deposit when due as required by the Indenture and the continuance of such
default for a period of two (2) Business Days; provided, however, that the
period within which the Servicer shall make any required payment, transfer or
deposit shall be extended to such longer period as is appropriate in the event
of a Force Majeure Delay; provided, further, that such longer period shall not
exceed five (5) Business Days

(b) any failure by the Servicer to provide any required report within five (5)
Business Days of when such report is required to be delivered pursuant to the
Indenture; provided, however, that the period within which the Servicer shall
deliver such reports shall be extended to such longer period as is appropriate
in the event of a Force Majeure Delay; provided, further, that such longer
period shall not exceed ten (10) Business Days.



- 30 -

 

(c) any failure by the Servicer to observe or perform in any material respect
any other covenant or agreement which has a material adverse effect on the
Noteholders and such failure is not remedied within 30 days (or, if the Servicer
shall have provided evidence satisfactory to the Agent, in its sole discretion,
(1) that such breach cannot be cured in the 30-day period, (2) that such breach
can be cured within an additional 30-day period and (3) that it is diligently
pursuing a cure, then 60 days), after the earlier of (x) the Servicer first
acquiring Knowledge thereof and (y) the Indenture Trustee's or Agent’s giving
written notice thereof to the Servicer; provided, however, that if such default
or breach is in respect of a covenant that cannot be cured, there shall be no
grace period whatsoever; or

(d) any representation or warranty made by the Servicer in the Indenture shall
prove to be incorrect in any material and adverse respect as of the time when
the same shall have been made, and such breach is not remedied within 30 days
(or, if the Servicer shall have provided evidence satisfactory to the Agent, in
its sole discretion, (1) that such breach cannot be cured in the 30-day period,
(2) that such breach can be cured within an additional 30-day period and (3)
that it is diligently pursuing a cure, then 60 days) after the earlier of (x)
the Servicer first acquiring Knowledge thereof and (y) the Indenture Trustee's
or Agent’s giving written notice thereof to the Servicer; provided, however,
that if such breach is in respect of a representation or warranty that cannot be
cured, there shall be no grace period whatsoever; or

(e) the entry by a court having competent jurisdiction in respect of the
Servicer of (i) a decree or order for relief in respect of the Servicer in an
involuntary case or proceeding under any applicable federal or state bankruptcy,
insolvency, reorganization, or other similar law or (ii) a decree or order
adjudging the Servicer as a bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment, or composition
of or in respect of the Servicer under any applicable federal or state law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator,
or other similar official of the Servicer, or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of 60 consecutive days;

(f) the commencement by the Servicer of a voluntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or of any other case or proceeding to be adjudicated as a bankrupt
or insolvent, or the consent by either to the entry of a decree or order for
relief in respect of the Servicer in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Servicer or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the Servicer's failure to pay its debts generally as they become due, or the
taking of corporate action by the Servicer in furtherance of any such action;



- 31 -

 

(g) a Cash Accumulation Event that remains uncured for three consecutive
Determination Dates;

(h) so long as the Servicer is the Club Originator, any failure of the Club
Originator to comply with its repurchase or substitution obligations specified
in the Sale Agreement within the time periods specified therein;

(i) any default of a payment obligation under any other loan facility, debt
instrument or any similar financing arrangement (such facility, instrument or
financing arrangement to be an obligation in excess of five percent (5%) of the
Servicer’s Tangible Net Worth) of the Servicer or any “event of default”, “early
amortization event” or similar event under any indenture, facility or agreement
(such indenture, facility or agreement to be an obligation in excess of five
percent (5%) of the Servicer’s Tangible Net Worth) to which the Servicer is a
party and the lapse of all relevant grace periods thereunder if the effect of
the default is to cause, or permit the holders of such obligation to cause, such
loan facility, debt instrument or any similar financing arrangement to become
due and payable;

(j) there shall have occurred any material adverse change in the operations of
the Servicer since the Amendment Date, or any other event shall have occurred
which materially adversely affects the Servicer’s ability to either service the
Timeshare Loans or to perform under the Indenture;

(k) a default or breach shall occur under any other agreement, document or
instrument to which the Servicer is a party or by which the Servicer or its
property is bound that is not cured within any applicable grace period therefor,
and such default or breach (i) involves the failure to make any payment when due
in respect of any Indebtedness of the Servicer in excess of five percent (5%) of
the Servicer's Tangible Net Worth, or (ii) causes, or permits any holder of such
Indebtedness or a trustee or agent to cause, Indebtedness or a portion thereof
in excess of five percent (5%) of the Servicer's Tangible Net Worth to become
due prior to its stated maturity or prior to its regularly scheduled dates of
payment, regardless of whether such default is waived, or such right is
exercised, by such holder, trustee or agent;

(l) the Servicer (excluding the Backup Servicer) ceases to own at least 100% of
the Depositor; or

(m) any failure by the Servicer to satisfy the Servicer Financial Covenants
(other than a failure to satisfy item (d) of the Servicer Financial Covenants);
or

(n) any failure by the Servicer to satisfy item (d) of the Servicer Financial
Covenants and such failure remains uncured for (i) five Business Days if the
failure is a result of the Servicer having consolidated unrestricted cash less
than $15,000,000, or (ii) 30 days if the failure is a result of the Servicer
having consolidated unrestricted cash equal to or greater than $15,000,000 but
less than $17,500,000; or



- 32 -

 

(o) there occurs an event under any Material Credit Facility that is an “Event
of Default” as defined thereunder, or, if such term is not defined thereunder,
an event as defined using a term similar to “Event of Default”; provided, that
if such Material Credit Facility by its original terms and not by way of
amendment or waiver following the event that caused the Event of Default,
provides for a cure period after an “Event of Default” thereunder, then this
clause (o) of the definition of Servicer Event of Default will be subject to
such cure period.

“Servicer Financial Covenants” shall be satisfied on any date of determination
if each of following is true:

(a) at the end of the most recent quarter, the Servicer shall have Tangible Net
Worth at least equal to the sum of:

(1) the product of (A) 75% and (B) its Adjusted Tangible Net Worth, and

(2) the product of (A) 50% and (B) the greater of (i) $0 and (ii)(x) its
Tangible Net Worth at the end of the such quarter minus (y) its Adjusted
Tangible Net Worth;

(b) at the end of the most recent quarter, the Servicer shall have a Leverage
Ratio of no greater than 2:1;

(c) at the most recent Test Date, the average Delinquency Level (Portfolio) for
the last six Test Dates is less than or equal to 9% and the average Default
Level (Portfolio) for the last 12 Test Dates is less than or equal to 14%; and

(d) at the most recent Test Date, the Servicer shall have consolidated
unrestricted cash equal to at least $25,000,000.

“Servicer Termination Costs” shall mean any extraordinary out-of-pocket expenses
incurred by the Indenture Trustee associated with the transfer of servicing.

“Servicing Fee” shall mean for any Payment Date, the product of (i)(A) if
Bluegreen or an affiliate thereof is Servicer, one-twelfth of 1.50% and (B) if
the Indenture Trustee is the successor Servicer, one-twelfth of 1.55%, and (ii)
the Aggregate Loan Balance as of the first day of the related Due Period;
provided that if the Indenture Trustee is the successor Servicer, it shall,
after payment of the Backup Servicing Fee, be entitled to a minimum monthly
payment of $5,500.00.

“Servicing Officer” shall mean those officers of the Servicer involved in, or
responsible for, the administration and servicing of the Timeshare Loans, as
identified on the list of Servicing Officers furnished by the Servicer to the
Indenture Trustee and the Noteholders from time to time.

“Servicing Standard” shall mean, with respect to the Servicer and the Backup
Servicer a servicing standard which complies with applicable law, the terms of
the Transaction Documents, the terms of the respective Timeshare Loans and, to
the extent consistent with the foregoing, to the best knowledge of the Servicer,
is materially consistent with the customary standard of prudent servicers of
loans secured by timeshare interests similar to the Timeshare Properties, but in
no event lower than the standards employed by it when servicing loans for its
own account or other third parties, but, in any case, without regard for (i) any
relationship that it or any of its Affiliates may have with the related Obligor,
and (ii) its right to receive compensation for its services under the Indenture
or with respect to any particular transaction.



- 33 -

 

“Similar Law” shall mean the prohibited transaction rules under ERISA or section
4975 of the Code or any substantially similar provision of federal, state or
local law.

“Stated Maturity” shall mean the Payment Date occurring in December 2027.

“Statutory Trust Statute” shall mean the Delaware Statutory Trust Act, Chapter
38 of Title 12 of the Delaware Code, 12 Del. C. § 3801, et seq., as the same may
be amended from time to time.

“Subordinated Indebtedness” shall mean as of any date of determination (A) the
current outstanding balance of indebtedness of Bluegreen which is denoted in
Bluegreen’s audited financial statements in effect on the Amendment Date as any
junior subordinated debentures that are outstanding on the Amendment Date plus
(B) any subordinated indebtedness thereafter approved as such by the Agent for
purposes of the calculation of the Servicer Financial Covenants.

“Subsequent Cut-Off Date” shall mean with respect to any Transfer Date, (i) the
close of business on the last day of the Due Period immediately preceding such
Transfer Date or (ii) such other date designated by the Servicer.

“Subsequent Funding Date” shall mean any Funding Date other than the Initial
Funding Date.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms of thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person.

“Substitution Shortfall Amount” shall mean with respect to any Transfer Date, an
amount equal to the excess of the aggregate Loan Balances of the substituted
Timeshare Loans over the aggregate Loan Balances of the Qualified Substitute
Timeshare Loans.

“Takeout Financing” shall mean any securitization or other financing of the
assets securing the Notes whereby at least 95% of the Aggregate Outstanding Note
Balance is repaid from the proceeds of such securitization or other financing.



- 34 -

 

“Tangible Net Worth” shall mean Consolidated Net Worth minus Intangible Assets
plus Subordinated Indebtedness. The Tangible Net Worth of the Servicer at
September 30, 2012 is $412,400,000.

“Term-Out Period” shall mean the period commencing on the Facility Termination
Date and ending on the date which is 36 months after the Facility Termination
Date.

“Test Date” shall mean the last Business Day of the second calendar month
preceding a Payment Date.

“Timeshare Declaration” shall mean the declaration or other document recorded in
the real estate records of the applicable municipality or government office
where a Resort is located for the purpose of creating and governing the rights
of owners of Timeshare Properties related thereto, as it may be in effect from
time to time.

“Timeshare Loan” shall mean a Club Loan, an Aruba Non-Club Loan, a Wilderness
Loan or a Qualified Substitute Timeshare Loan, subject to the Lien of the
Indenture. As used in the Transaction Documents, the term “Timeshare Loan” shall
include the related Mortgage Note, Mortgage, the Finance Agreement, if any, the
Owner Beneficiary Agreement and other Related Security contained in the related
Timeshare Loan Documents.

“Timeshare Loan Acquisition Price” shall mean with respect to any Timeshare
Loan, an amount equal to the Loan Balance of such Timeshare Loan plus accrued
and unpaid interest thereon up to and including the related Cut-Off Date.

“Timeshare Loan Documents” shall mean with respect to each Timeshare Loan and
each Obligor, the related (i) Timeshare Loan Files, and (ii) Timeshare Loan
Servicing Files.

“Timeshare Loan File Deficiency” shall mean any Timeshare Loan for which the
related Timeshare Loan File does not contain any of (i) the original recorded
Mortgage, (ii) the original Assignments of Mortgage in recordable form (which
may be a part of a blanket assignment of more than one Club Loan (other than an
Aruba Club Loan)), showing the assignment of such Club Loan (other than an Aruba
Club Loan) from the Club Originator to ___________, or (iii) a final original
lender’s title insurance policy showing only exceptions to coverage that would
be customarily acceptable to a prudent real estate lender; provided, however,
with respect to (i) and (ii) above, no Timeshare Loan File Deficiency shall
exist if the reason for such deficiency is not within the control of the
Servicer.

“Timeshare Loan File Deficiency Excluded Balance” shall mean for any date of
determination and for all Timeshare Loans related to a Custodian’s Certification
that is 180 or more days old, the aggregate Loan Balance of all Timeshare Loans
related to such Custodian’s Certification that have a Timeshare Loan File
Deficiency, if any.



- 35 -

 

“Timeshare Loan Files” shall mean, with respect to a Timeshare Loan, all
documents related to such Timeshare Loan, including:

1.with respect to a Club Loan (other than an Aruba Club Loan), the original
Mortgage Note executed by the Obligor, endorsed either as (i) in the form “Pay
to the order of ________, without recourse, representation or warranty” (either
directly on the Mortgage Note or on an allonge placed with such Mortgage Note),
by an Authorized Officer of the Club Originator (such Authorized Officer’s
signature may be computer generated), or (ii) a chain of endorsement as follows:
“Pay to the order of Bluegreen Timeshare Finance Corporation I, without
recourse, representation or warranty”, “Pay to the order of BXG Timeshare Trust
I, without recourse, representation or warranty” and “Pay to the order of U.S.
Bank National Association, as Indenture Trustee for the holders of the BXG
Timeshare Trust I Timeshare Loan-Backed VFN Notes, Series I, without recourse,
representation or warranty except as provided in the related Indenture” (either
directly on the Mortgage Note or on an allonge placed with such Mortgage Note),
by an Authorized Officer of the Club Originator, the Depositor and the Issuer
(such Authorized Officers’ signature may be computer generated), respectively,
(in the case of both clauses (i) and (ii) above, together with a complete chain
of endorsements from the original payee to the Club Originator, if applicable);

2.with respect to a Club Loan (other than an Aruba Club Loan), (i) an original
Mortgage with evidence that such Mortgage has been recorded in the appropriate
recording office or (ii) if such Mortgage has not yet been returned to the Club
Originator by such recording office, a photocopy of the unrecorded Mortgage that
has been delivered to such recording office (with evidence that such Mortgage
has been delivered to the appropriate recording office for recording,);

3.with respect to a Club Loan (other than an Aruba Club Loan), original
Assignments of Mortgage in recordable form (which may be a part of a blanket
assignment of more than one Club Loan, with the original blanket Assignment of
Mortgage held by the Custodian in the related master pool header file), showing
the assignment of such Club Loan from the Club Originator to ___________;

4.with respect to a Club Loan (other than an Aruba Club Loan), the UCC financing
statement, if any, evidencing that the security interest granted under such
Timeshare Loan, if any, has been perfected under applicable state law;

5.with respect to a Club Loan (other than an Aruba Club Loan), (i) a copy of any
recorded warranty deed transferring legal title to the related Timeshare
Property to the Club Trustee, or (ii) if such recorded warranty deed has not yet
been returned to the Club Originator, a copy of a warranty deed sent for
recording;

 

- 36 -

 



6.with respect to a Club Loan (other than an Aruba Club Loan), either (i) a
final original lender’s title insurance policy (which may consist of one master
policy referencing one or more Mortgages) showing no exceptions to coverage
(other than Permitted Liens) or (ii) a binding unconditional commitment to issue
a title insurance policy showing no exceptions to coverage (other than Permitted
Liens) (which may be a master commitment referencing one or more Mortgages, the
original master commitment to be held by the Custodian in the related master
pool header file), in all cases referencing such Timeshare Loan and insuring
Bluegreen Corporation and its successors and/or assigns;

7.the original of any related assignment or guarantee or, if such original is
unavailable, a copy thereof certified by an Authorized Officer of the Club
Originator to be a true and correct copy, current and historical computerized
data files;

8.the original of any assumption agreement or any refinancing agreement;

9.all related Owner Beneficiary Agreements, finance applications (including
related Finance Agreements, if applicable), sale and escrow documents executed
and delivered by the related Obligor with respect to the purchase of a Timeshare
Property;

10.all other papers and records of whatever kind or description, whether
developed or originated by an Originator or another Person, required to
document, service or enforce a Timeshare Loan; and

11.any additional amendments, supplements, extensions, modifications or waiver
agreements required to be added to the Timeshare Loan Files pursuant to the
Indenture, the Credit Policy, the Collection Policy or the other Transaction
Documents, if any.

Where documents are not required to be originals, the copies of the same that
are a part of any Timeshare Loan File may be in electronic or paper format.

“Timeshare Loan Rate” shall mean with respect to any Timeshare Loan, the
specified coupon rate thereon.

“Timeshare Loan Servicing Files” shall mean with respect to each Timeshare Loan
and each Obligor, the portion of the Timeshare Loan Files necessary for the
Servicer to service such Timeshare Loan including but not limited to (i) the
copy of the truth-in-lending disclosure statement executed by such Obligor, as
applicable, (ii) all writings pursuant to which such Timeshare Loan arises or
which evidences such Timeshare Loan and not delivered to the Custodian, (iii)
all papers and computerized records customarily maintained by the Servicer in
servicing timeshare loans comparable to the Timeshare Loans in accordance with
the Servicing Standard and (iv) each Timeshare Program Consumer Document (not
the original), if applicable, related to the applicable Timeshare Property.



- 37 -

 

“Timeshare Program” shall mean the program under which (1) an Obligor has
purchased a Timeshare Property and (2) an Obligor shares in the expenses
associated with the operation and management of such program.

“Timeshare Program Consumer Documents” shall mean, as applicable, the Owner
Beneficiary Agreement, Finance Agreement, Mortgage Note, Mortgage, rescission
right notices, public offering statements and other documents and disclosures
used or to be used by an Originator in connection with the sale of Timeshare
Properties.

“Timeshare Program Governing Documents” shall mean the articles of organization
or articles of incorporation of each Association, the rules and regulations of
each Association, the Timeshare Program management contract between each
Association and a management company, and any subsidy agreement by which an
Originator is obligated to subsidize shortfalls in the budget of a Timeshare
Program in lieu of paying assessments, as they may be from time to time in
effect and all amendments, modifications and restatements of any of the
foregoing.

“Timeshare Property” shall mean (i) with respect to a Deeded Club Loan, a
fractional fee simple timeshare interest in a Unit in a Resort or an undivided
interest in a Resort (or a phase thereof) associated with a Unit (which pursuant
to the Timeshare Program Consumer Documents entitles the related Obligor to the
use and occupancy of a Unit at such Resort for a specified period of time each
year or every other year in perpetuity) and (ii) with respect to an Aruba Loan,
Co-op Shares in the related Association at La Cabana Resort, which entitle the
owner thereof the right to use and occupy a fixed Unit at La Cabana Resort for a
fixed period of time.

“TNW Merger Adjustment” shall mean the lesser of (a) an amount equal to the
reduction in Tangible Net Worth resulting solely from the repurchase of
outstanding common stock of the Servicer (or its successor in interest) for cash
pursuant to that certain merger agreement, dated November 14, 2012, by and
between the Servicer, BFC Financial Corporation, Woodbridge Holdings LLC and BXG
Florida Corporation, and (b) $90,000,000.00.

“Total Liabilities” shall mean the Indebtedness of Bluegreen which is denoted in
Bluegreen’s audited (or, to the extent audited are not available, unaudited)
quarterly financial statements as “Total Liabilities” as determined in
accordance with GAAP..

“Transaction Documents” shall mean the Indenture, the Purchase Agreement, the
Sale Agreement, the Lockbox Agreement, the Backup Servicing Agreement, the
Administration Agreement, the Remarketing Agreement, the Custodial Agreement,
the Note Funding Agreement, the Fee Letter, and all other agreements, documents
or instruments (other than the Timeshare Loan Documents) delivered in connection
with the transactions contemplated thereby.

“Transfer Date” shall mean with respect to a Qualified Substitute Timeshare
Loan, the date on which the Seller substitutes one or more Timeshare Loan in
accordance with Section 4.6 of the Indenture.



- 38 -

 

“Treasury Regulations” shall mean the regulations, included proposed or
temporary regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

“Trust” shall mean the Issuer.

“Trust Accounts” shall mean collectively, the Lockbox Account, the Collection
Account, the Credit Card Account and the General Reserve Account.

“Trust Agreement” shall mean the Trust Agreement, dated May 5, 2006, by and
among Bluegreen Timeshare Finance Corporation I, GSS Holdings, Inc. and
Wilmington Trust Company, as the same may be amended, modified or supplemented
from time to time in accordance with the terms thereof.

“Trust Certificate” shall mean the certificate issued under the Trust Agreement,
which represents the sole equity interest in the Trust formed thereunder.

“Trust Estate” shall have the meaning specified in the Granting Clause of the
Indenture.

“Trust Estate Liquidation Event” shall have the meaning specified in Section
6.6(b) of the Indenture.

“Trust Owner” shall mean the owner of the non-economic Trust Certificate issued
by the Issuer pursuant to the Trust Agreement, which shall be GSS Holdings, Inc.

“Trust Owner Fee” shall mean an annual fee equal to $3,500.

“Trust Paying Agent” shall have the meaning specified in Section 3.13 of the
Trust Agreement.

“UCC” shall mean the Uniform Commercial Code as from time to time in affect in
the applicable jurisdiction or jurisdictions.

“Unit(s)”: One individual air-space condominium unit, cabin, villa, cottage,
townhome or lot within a Resort, together with all furniture, fixtures and
furnishings therein, and together with any and all interests in common elements
appurtenant thereto, as provided in the related Timeshare Program Governing
Documents.

“Upgrade” shall mean the process in which (A) an obligor of an Original Club
Loan elects to (i)(a) reconvey the existing Club Property for a new Club
Property (such new Club Property having a greater dollar value than the existing
Club Property) and (b) cancel the Original Club Loan in exchange for an Upgrade
Club Loan secured by such new Club Property or (ii)(a) acquires additional Club
Property and (b) cancels the Original Club Loan in exchange for an Upgrade Club
Loan from the Club Originator secured by the existing Club Property and the
additional Club Property or (B) an owner of existing Club Property that is fully
paid elects to (i) reconvey such Club Property for new Club Property (such new
Club Property having a greater dollar value than the existing Club Property) or
(ii) acquires additional Club Property.



- 39 -

 

“Upgrade Club Loan” shall mean the new timeshare loan originated by the Club
Originator in connection with an Upgrade.

“Vacation Points” shall have the meaning specified in the Club Trust Agreement.

“Wilderness Resort” shall mean a Resort designated by Bluegreen as an outdoor,
wilderness experiential resort.

“Wilderness Loan” shall mean a Timeshare Loan at a Wilderness Resort that is
secured by a Unit that is a platform tent, cabin or a campsite for a
recreational vehicle.

 

- 40 -

